Exhibit OLYMPUS PACIFIC MINERALS INC. Management Discussion and Analysis Index Index 1 Management’s Discussion and Analysis (“MD&A”) 2 Highlights 3 Company Background 4 Company Strategy 6 The Business Environment 7 Results of our exploration, development, and production activities 8 BONG MIEU GOLD MINING COMPANY Limited (“BM”) 8 Background 8 Structure 8 Reserves and Resources 8 Resources 9 Notes: 10 Field and Surface Exploration 11 Production and Operation Results 12 Financial Performance 14 Licensing 15 Schedule of Certificates 15 2009 Outlook 16 PHUOC SON GOLD MINING COMPANY LIMITED. (“PSGC”) 17 Phuoc Son Background 17 Phuoc Son Structure 17 Update on Resources and Reserves and Exploration Progress in 2008 18 Notes: 18 Licensing 20 Phuoc Son Outlook for 2009 21 OTHER PROPERTIES 22 KADABRA MINING CORPORATION 22 Capcapo Property Summary 22 Capcapo Progress and Outlook for 2009 22 Others: 22 Operational Activities 23 Summary of Quarterly Results 24 Fourth Quarter Highlights 24 Liquidity Section – Investing and Financing Activities 25 Investing activities 25 Financing activities 25 Off-Balance Sheet Arrangements 26 Use of Financial Instruments 26 Contractual Obligations and Commitments 26 Common shares 26 Regulatory Update 27 Disclosure Controls and Procedures and Internal Controls over Financial Reporting 27 Regulatory Reporting in the United States 27 Board and Management Changes 27 Critical Accounting Policies and Estimates 28 Changes in Accounting Standards 29 Future Accounting Changes 30 International Financial Reporting Standards 31 Transactions with Related Parties 31 Other non-recurring transactions 32 Risk Factors and Uncertainties 32 Forward Looking Information 37 1 Olympus Pacific Minerals Inc. Management’s Discussion and Analysis (“MD&A”) As at March 30, 2009 The following Management Discussion and Analysis, which has been prepared as of March 30, 2009, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the year ended December 31, 2008 should be read in conjunction with the audited consolidated financial statements and related notes for the year ended December 31, 2008, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This discussion covers the year ended December 31, 2008 and the subsequent period to March 30, 2009.Any references to the financial statement notes within this MD&A are incorporated by reference. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.comOlympus is listed on the Toronto Stock Exchange under the symbol OYM, on the over the counter bulletin board in the United States under the symbol OLYMF and on the Frankfurt Stock Exchange under the symbol OP6. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available to investors. We evaluate materiality with reference to all relevant circumstances.All dollar amounts are stated in Canadian dollars unless otherwise indicated. 2 Olympus Pacific Minerals Inc. Highlights · The Company has expanded from one mine to three and, due to higher gold content from the new mines, now has the potential to sell considerably more gold. · The Bong Mieu plant is in the process of being modified to improve its efficiency and to realise the much enhanced gold revenue potential from the additional ore sources.As a result of increasing throughput, grades, and recoveries, the plant produced 11,191 ounces of gold in 2008.The plant sold 10,910 ounces of gold at an average realized price of US$875 per ounce. · The Company received the independent review of the Phuoc Son feasibility study which confirmed the Companies view that a profitable mine can be developed at Phuoc Son. · The Company received indicative offers to finance the development set out in the Phuoc Son feasibility study and decided to start with a toll treatment process of Phuoc Son ore to understand the processing challenges, while at the same time generating a positive cash flow for the Company. · The Company expects to become cash positive in 2009 Q2 through increased production, lower cash costs per ounce produced and tighter controls over corporate overhead costs. · Our Form 20 registration process in the United States was completed in January 2008.Being registered in the United States provides wider access to global equity and debt markets.The completion of the Form 20 registration allowed us to apply to the Financial Industry Regulatory Authority (“FINRA”) and obtain approval, effective March 5, 2008, for our common shares to be listed and posted for trading on the over the counter bulletin board in the United States.This will allow U.S. citizens to trade the Company’s common shares more efficiently. · During 2008, management continued to improve internal controls and also continued to independently review its internal controls and meet internal control requirements as prescribed by Sarbanes-Oxley and Multilateral Instrument 52-109. · The Company has invested significantly in man-power management and has commenced a program of skills transfer from ex-patriot staff to local staff while retaining and further developing highly skilled staff in key roles. 3 Olympus Pacific Minerals Inc. Company Background Olympus Pacific Minerals Inc. is an international company involved in mineral exploration, development and mining of properties in Southeast Asia with a focus in Vietnam.The Company, a first mover in Vietnam, is building its base with the aim of being a leading gold producer and explorer in Southeast Asia and has commissioned the first two foreign owned gold mines to be operated in Vietnam since the 1940s.The management team is strongly committed to Olympus’ vision of making major discoveries in the region and increasing shareholder value.The Company focuses its activities on two multi-project properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. 4 Olympus Pacific Minerals Inc. The material business operations of the Company are presently carried out in large part through wholly or jointly owned private subsidiary companies as set out in the chart below: Bong Mieu (80 percent interest) Bong Mieu hosts our producing gold mine, the Bong Mieu Central Gold Mine (VN220) that contains proven and probable reserves and has been in commercial production since the fourth quarter of 2006.Bong Mieu also hosts the Bong Mieu
